UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-508



In Re:   ALFRED J. VINCENT,

                                                        Petitioner.




          On Petition for Writ of Mandamus. (CA-75-23-W)


Submitted:   May 16, 1996                   Decided:   May 21, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Alfred J. Vincent, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred J. Vincent's petition for mandamus is meritless and is

therefore denied. His motions for appointment of counsel, for re-

cusal of members of this court, for dismissal of No. 81-1513, for

certification of questions to the Supreme Court, and to vacate a

district court judgment are also denied for lack of merit. Finally,
because no member of the court has requested a poll, Vincent's mo-

tion for hearing en banc is denied. We also deny Vincent's motions

for in forma pauperis status and for oral argument and "Request for

Hearing" because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2